Filed pursuant to Rule 424(b)(3) Registration Statement No. 333-167670 PROSPECTUS SUPPLEMENT (To Syndicated Offering Prospectus dated October 12, 2010) Up to 8,280,000 Shares (subject to increase to up to 9,522,000shares) COMMON STOCK $10.00 per Share This supplements the syndicated offering prospectus of Heritage Financial Group, Inc. dated October 12, 2010.This prospectus supplement should be read together with the prospectus. We have completed the subscription and community offerings and have commenced the syndicated offering. The number of shares available for sale in the syndicated offering will be reduced by the number of shares sold in the subscription and community offerings. We are increasing the number of shares that you may purchase in the offering. We have increased the amount of stock that you may purchase as follows: ●
